Exhibit 10.1

Execution Copy

AMENDMENT NO. 1 TO THE

ASSET PURCHASE AGREEMENT

THIS AMENDMENT, dated as of August 3, 2012 (this “Amendment”), to the Asset
Purchase Agreement, dated as of June 20, 2012, by and among FEDERAL SIGNAL
CORPORATION, a Delaware corporation (“Seller Parent”), FEDERAL SIGNAL
TECHNOLOGIES, LLC, a Delaware limited liability company, VESYSTEMS, LLC, a
Delaware limited liability company, SIRIT INC., organized in Canada, SIRIT
CORP., a Texas corporation, FEDERAL APD INCORPORATED, a Michigan corporation,
DIAMOND CONSULTING SERVICES LIMITED, organized under the laws of England, PIPS
TECHNOLOGY INC., a Tennessee corporation, PIPS TECHNOLOGY LIMITED, organized
under the laws of England, IDRIS TECHNOLOGY LIMITED, organized under the laws of
England, FEDERAL SIGNAL TECHNOLOGIES (HONG KONG) LIMITED, organized in Hong
Kong, FEDERAL SIGNAL DO BRASIL PARTICIPAÇÕES LTDA, organized in Brazil, FEDERAL
APD DE MEXICO, S.A. DE C.V., organized in Mexico, and FEDERAL APD DO BRASIL
LTDA, organized in Brazil, in favor of 3M COMPANY, a Delaware corporation
(“Buyer Parent”), and one or more subsidiaries of Buyer Parent designated
pursuant to Section 6.4 of the Purchase Agreement (as defined below) (the
“Purchase Agreement”). Capitalized terms used but not otherwise defined herein
have the meanings ascribed to such terms in the Purchase Agreement.

WHEREAS, Seller Parent and Buyer Parent desire to amend Section 2.9 (“Purchase
Price Allocation”) of the Purchase Agreement; and

WHEREAS, the Purchase Agreement may be amended or modified by an agreement in
writing executed by Buyer Parent and Seller Parent pursuant to Section 13.2
(“Amendment”) of the Purchase Agreement.

NOW, THEREFORE, Seller Parent and Buyer Parent hereby amend the Purchase
Agreement as follows:

1. Section 2.9(a) of the Purchase Agreement is hereby amended and restated in
its entirety to reflect the changes set forth below:

2.9 Purchase Price Allocation. The Purchase Price (plus Assumed Liabilities, to
the extent properly taken into account under the Code), increased or decreased,
as the case may be, by the Purchase Price Adjustment, shall be allocated among
the Assets in accordance with Section 1060 of the Code and Treasury regulations
promulgated thereunder (and any similar provision of state, local or foreign
Law, as appropriate) (the “Allocation”). To the extent necessary to determine
the amount of Transfer Taxes or other Taxes required to be paid at or in
connection



--------------------------------------------------------------------------------

with the Closing, a preliminary Allocation (the “Preliminary Allocation”) shall
be prepared by Duff & Phelps at least twenty (20) days prior to the Closing
Date. The Seller Parent shall be responsible for one-third (1/3) of the fees and
costs of the engagement of Duff & Phelps but only up to the amount of $16,667.
The Buyer Parent shall be responsible for all the remaining fees and costs of
the engagement of Duff & Phelps. Seller Parent and Buyer Parent shall work in
good faith to resolve any disputes relating to the Preliminary Allocation. The
engagement of Duff & Phelps shall include reasonable assurances of
confidentiality and use of information of Seller Parent, Buyer Parent and their
respective Affiliates. If Seller Parent and Buyer Parent are unable to resolve
any such dispute regarding the Preliminary Allocation within ten (10) days of
Seller Parent’s delivery of the Preliminary Allocation to Buyer Parent, such
dispute shall be resolved promptly by the Independent Accountant, the costs of
which shall be borne equally by Seller Parent and Buyer Parent. Within sixty
(60) days after the determination of the Purchase Price Adjustment, Duff &
Phelps shall deliver to Seller Parent and Buyer Parent a final Allocation (the
“Final Allocation”). Seller Parent and Buyer Parent shall work in good faith to
resolve any disputes relating to the Final Allocation. If Seller Parent and
Buyer Parent are unable to resolve any such dispute regarding the Final
Allocation within ten (10) days of Seller Parent’s delivery of the Final
Allocation to Buyer Parent, such dispute shall be resolved promptly by the
Independent Accountant, the costs of which shall be borne equally by Seller
Parent and Buyer Parent.

2. This Amendment may be executed in one or more counterparts (including by
facsimile), each of which shall be deemed an original but all of which together
will constitute one and the same instrument.

3. Except as herein provided, all of the terms, covenants and conditions of the
Purchase Agreement shall remain in full force and effect.

4. This Amendment shall be governed by and construed in accordance with the
internal laws of the State of Minnesota.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives on the day and year first above
written.

 

BUYER PARENT: 3M COMPANY By:   /s/ John R. Houle  

Name:  John R. Houle

 

Title:    Vice President and General Manager

   Traffic Safety Systems Division

SELLER PARENT: FEDERAL SIGNAL CORPORATION By:   /s/ Jennifer L. Sherman  

Name:  Jennifer L. Sherman

 

Title:    Senior Vice President, Chief

   Administrative Officer, General

   Counsel and Secretary

SIGNATURE PAGE TO AMENDMENT NO. 1 TO THE ASSET PURCHASE AGREEMENT